DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-4, 11, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Krupyshev et al. (US 2012/0141235; Filed: Nov. 10, 2011; Pub. Date: Jun. 7, 2012) (“Krupyshev”).
Claim 1: a robot drive comprising a plurality of coaxial drive shafts (FIG. 17); a first arm connected to the robot drive (FIG. 16C), where the first arm comprises first links connected in series with the robot drive to form the first arm, where the first links comprises a first upper arm, a first forearm and a first end effector (85101A/85103/85107), where the first end effector comprises a first substrate support section, a second substrate support section (85105) and a leg (between two sides of 
where the first and second upper arms form a combined upper arm link with the first upper arm having an angular offset relative to the second upper arm such that the first and second upper arms are angled relative to each other (FIG. 16C, 85101A/85101B),
where the apparatus is configured to provide, while the first arm is being extended and retracted, straight movement of the first end effector relative to the robot drive along an axis which intersects a drive axis of the robot drive, where the wrist joint does not intersect the drive axis while the first arm is being extended and retracted (FIG. 16A-16C);
Claim 2: where a connection of the leg to the wrist joint is offset a first distance relative to a centerline of the first substrate support section and offset a different second distance relative to a centerline of the second substrate support section (FIG. 18A);
Claim 3: where the first upper arm and the first forearm have different effective lengths (FIG. 18A);
Claim 4: a mechanical transmission configured to control rotation of the first end effector relative on the first forearm to provide substantially only straight movement of the first end effector relative to the robot drive while the first arm is being extended or retracted (FIG. 16A-16C);

Claim 14: where the first and second substrate support sections extend from the leg in a same direction (the extension is along the same axis which contains the claimed direction in FIG. 16C).
Claim 15: a robot drive comprising a plurality of coaxial drive shafts (FIG. 17); a first arm connected to the robot drive (FIG. 16C), where the first links comprises a first upper arm, a first forearm and a first end effector (85101A/85103/85107), where the first end effector comprises a first substrate support section, a second substrate support section (85105/85107) and a leg (between two sides of 85107) located between the first and second support sections which connects the substrate support sections to a wrist joint of the first end effector with the first forearm (FIG. 16C); and a second arm (FIG. 16C) connected to the robot drive, where the second links comprises a second upper arm, a second forearm and a second end effector (85101B/85102/85106/85104), where the first and second upper arms are connected to a first one of the coaxial drive shafts (FIG. 17/18A) to be rotated by the first coaxial drive shaft, where the first and second upper arms are either a same member or two members stationarily connected to one another, and fixed relative to each other with a fixed connection to rotate in unison with rotation of the first coaxial drive shaft (FIG. 16C),
where the first and second upper arms form a combined upper arm link with the first upper arm having an angular offset relative to the second upper arm such that the first and second upper arms are angled relative to each other (FIG. 16C),
where the apparatus is configured to provide, while the first arm is being extended and retracted, straight movement of the first end effector relative to the robot drive along an axis which intersects a drive axis of the robot drive, where the wrist joint does not intersect the drive axis while the first arm is being extended and retracted (FIG. 16A-16C).

Claim Rejections - 35 USC § 103
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Ogawa et al. (US RE37731) (“Ogawa”). Krupyshev discloses all the limitations of the claims as discussed above; and
Claim 12: where the first upper arm and the first forearm have different effective lengths (FIG. 18A of Krupyshev).
Krupyshev does not directly show:
Claim 12: where the first end effector comprises a lateral offset between the wrist joint with the first forearm and the centerline of the first substrate support section which is about equal to a difference in the effective lengths of the first upper arm and the first forearm;
Claim 13: where the apparatus is configured to translate the first end effector when the first arm is extended or retracted with the wrist joint being maintained at the lateral offset relative to the drive axis.

Ogawa shows a similar device having:
Claim 12: where the first end effector comprises a lateral offset between the wrist joint with the first forearm and the centerline of the first substrate support section (18/22 are offset from 19; 18/22 have an lateral offset) 
Claim 13: where the apparatus is configured to translate the first end effector when the first arm is extended or retracted with the wrist joint being maintained at the lateral offset relative to the drive axis (offset of 18/22 is maintained);

Claim 12: where the first end effector comprises a lateral offset between the wrist joint with the first forearm and the centerline of the first substrate support section which is about equal to a difference in the effective lengths of the first upper arm and the first forearm;
Claim 13: where the apparatus is configured to translate the first end effector when the first arm is extended or retracted with the wrist joint being maintained at the lateral offset relative to the drive axis;
for the purpose of further avoiding interference between end effectors.
Ogawa teaches the limitations of the claims as discussed above.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ogawa such that where the first end effector comprises a lateral offset between the wrist joint with the first forearm and the centerline of the first substrate support section which is about equal to a difference in the effective lengths of the first upper arm and the first forearm, so as to further avoiding interference between end effectors.   As discussed in MPEP 2144.05 (citing In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Ogawa. Krupyshev discloses all the limitations of the claims as discussed above.
Krupyshev does not directly show:
angled relative to each other at the bend portion by an angular offset.

Ogawa shows a similar device having:
Claim 16: where the leg has a first section connected to the wrist joint, a second section connected to the first substrate support section, and a bend portion between the first and second sections where the first and second sections are angled relative to each other at the bend portion by an angular offset (18/22 are angled at a ninety degree angle and are bent);
for the purpose of further avoiding interference between end effectors. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Krupyshev as taught by Ogawa and include Ogawa’s similar device having:
Claim 16: where the leg has a first section connected to the wrist joint, a second section connected to the first substrate support section, and a bend portion between the first and second sections where the first and second sections are angled relative to each other at the bend portion by an angular offset;
for the purpose of further avoiding interference between end effectors.

Allowable Subject Matter
Claims 6-10 are allowed.

5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see p. 9, filed 15 November 2021, with respect to the rejection(s) of claim(s) 1 and 15 under prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krupyshev et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652